Title: Isaac A. Coles to James Madison, 7 June 1827
From: Coles, Isaac A.
To: Madison, James


                        
                            
                                My dear Sir,
                            
                            
                                
                                    Enniscorthy
                                
                                June 7th. 1827.
                            
                        
                        I received by the mail yesterday yours of the 29th. ult: covering your Bond for $2000 in favor of my Brother
                            Edward Coles, and also a check on the Bank of Virginia for $16. which you say pays a balance due him in consequence of his
                            having underrated his stock in his settlement with you. The Bond has been placed with some others left with me for safe
                            keeping, & the amt. of your check shall be passed to his credit, though I am fully impressed with the belief, from
                            what he said to me, that this benefit resulting from the sale of the stock was to be yours, not his; I have written to him
                            on the subject by the mail of to day, & if there is a mistake on your part, the money can be returned. The whole
                            amt. of stock was his, it having been passed over to him by my Sister Betsey in part payment for Enniscorthy; the Bond
                            therefore is in the form he wished.
                        He left us on the 25th ult for Illinois with a promise to return with me this fall when I propose to visit
                            my Missouri farm. I ask to be presented very kindly to Mrs Madison and am Dr Sir with constant & devoted
                            attachment ever truly yrs
                        
                            
                                I. A. Coles
                            
                        
                    